Citation Nr: 9918384	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  96-46 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1968, from October 1970 to October 1974, from July 1975 to 
November 1977, and from August 1978 to January 1980.  He was 
discharged from his last period of military under conditions 
other than honorable.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which granted service connection for chronic low back 
pain, and assigned a 10 percent disabling, and granted 
service connection for a well healed scar of the right 
anterior mid-forearm which was assigned a noncompensable 
evaluation.  Service connection was denied for residuals of a 
lumbar laminectomy and fusion and PTSD.  The veteran's notice 
of disagreement (NOD) as to the 10 percent rating for low 
back pain and the denials of service connection was received 
in May 1996.  A statement of the case (SOC) was issued as to 
these matters in September 1996.  VA Form 9, Appeal to the 
Board, was received in October 1996 and addressed the denial 
of service connection for PTSD.  The veteran testified at an 
August 11, 1997 RO hearing but his testimony only pertained 
to the claim of service connection for PTSD.  

Prior to the August 1997 RO hearing, the RO indicated in a 
June 1997 letter to the veteran's Congressman that if, after 
the hearing, there was an adverse determination as to the 
claims for service connection and an increased rating for 
chronic low back pain, a supplemental SOC (SSOC) would 
address theses issues.  However, the SSOC thereafter, of 
January 1998, only addressed the issue of service connection 
for PTSD.  This is because the only issue which was perfected 
by the filing of a substantive appeal was the claim of 
service connection for PTSD.  There is nothing which would 
suggest that that the veteran or his representative have 
asserted that an appeal was timely perfected as to the issues 
of service connection for a lumbar laminectomy and fusion or 
an increased rating for chronic low back pain.  Accordingly, 
these matters are not properly before the Board.  


FINDINGS OF FACTS

1.  The veteran had active service from October 1965 to 
October 1968, from October 1970 to October 1974, from July 
1975 to November 1977, and from August 1978 to January 1980.  
He was discharged from his last period of military under 
conditions other than honorable.  The veteran had three tours 
of duty in the Republic of Vietnam from May 1966 to May 1967, 
from December 1967 to October 1968, and from June 1969 to 
December 1070.  His military awards included the Combat 
Infantryman's Badge, the Army Commendation Medal, and the 
Purple Heart. 

2.  The veteran's participated in combat in Vietnam and his 
combat stressors are conceded.  

3.  There is a clear diagnosis of PTSD and the claim for 
service connection for PTSD is well grounded.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded and PTSD was incurred in service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A PTSD claim is well grounded where the veteran has 
submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for the purpose of 
determining well groundedness) of an in-service stressor, 
which in a PTSD claim is the equivalent of in-service 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD disability.  Cohen v. 
Brown, 10 Vet. App. 128, 136-37 (1997); see also Caluza, 
supra; and Gaines v. West, 11 Vet. App. 353, 357 (1998).  

As to the first element for service connection for PTSD, a 
"clear diagnosis" should be an "unequivocal" one under the 
appropriate DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM).  DSM-III was revised in 1987 (DSM-III-R) and 
the fourth edition was issued in 1994 (DSM-IV).  

However, the DSM criteria (whether the 3rd or 4th edition) do 
not add requirements over and above the three primary 
elements in 38 C.F.R. § 3.304(f) and, thus, DSM criteria play 
an auxiliary role in PTSD claims.  Cohen v. Brown, 10 Vet. 
App. 128, 139-40 (1997).  

The DSM sets forth criteria as to the sufficiency of 
stressor(s) and adequacy of symptomatology for a clear 
diagnosis of PTSD which are not contained in 38 C.F.R. 
§ 3.304(f).  Therefore, a clear (unequivocal) PTSD diagnosis 
by a mental-health professional will, unless shown by 
evidence to the contrary, be presumed to be in accord with 
DSM criteria as to sufficiency of stressor(s) and adequacy of 
symptomatology.  Cohen v. Brown, 10 Vet. App. 128, 140 
(1997).  Mental health professionals are presumed to know the 
DSM requirements and to have taken them into account in 
providing a diagnosis of PTSD.  Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

Although evidence of service incurrence is usually shown by 
reference to the service medical records, 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) relax the evidentiary 
requirements for combat-related disability claims.  Velez v. 
West, 11 Vet. App. 148, 153 (1998) (citing Jensen v. Brown, 
19 F.3d 1413, 1416-17 (Fed. Cir. 1994); see also Arms v. 
West, 12 Vet. App. 188, 193-97 (1999).  

There are three sequential determinations that must be made 
when a combat veteran seeks to show service incurrence using 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  Collete v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  First, it must be 
determined whether "satisfactory lay or other evidence of 
service incurrence" has been proffered; second, whether such 
proffered evidence is "consistent with the circumstances, 
conditions, or hardships of such service" (even if there is 
no official record thereof); thirdly, (if the first two steps 
are satisfied) such evidence shall be accepted as sufficient 
proof of service incurrence unless rebutted by clear and 
convincing evidence to the contrary.  Collete, supra.  
However, this holding in Collete did not obviate the other 
requirement in Caluza for a well grounded claim.  Arms v. 
West, 12 Vet. App. 188, 193-97 (1999).  

Only the evidence in support of a claim is to be considered 
in determining well groundedness and, generally, a 
presumption of credibility attaches thereto.  Arms v. West, 
12 Vet. App. 188, 193-97 (1999) (citing Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  Thus, the application of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) on the 
questions of well groundedness of a combat-related claim is 
largely superfluous.  Arms v. West, 12 Vet. App. 188, 193-97 
(1999).  

Generally, once a service connection claim is well grounded, 
service connection is awarded unless the preponderance of the 
evidence is against the claim, with resolution of doubt in 
favor of the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).  However, as to a combat-related claim, 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) require that lay 
evidence of service incurrence is provided more favorable 
treatment at the merits-adjudication stage than in noncombat-
related claims.  Once a combat-related claim is well 
grounded, under Caluza and Epps, the role of 38 U.S.C.A. 
§ 1154(b) is to continue the presumption of credibility into 
the merits-adjudication stage (that originally prevails on 
the merits unless there is clear and convincing evidence to 
the contrary, i.e., more than a preponderance of the evidence 
is against the claim.  Arms v. West, 12 Vet. App. 188, 193-97 
(1999).  

In sum, under 38 U.S.C.A. § 1154(b) "evidence sufficient to 
well ground [a combat-related claim] does [sic] require - in 
contrast [to noncombat-related service connection claims] the 
award of service connection unless service connection is 
rebutted by clear and convincing evidence [and] it is at this 
merits-adjudication stage that medical-record or other 
adverse evidence is generally to be considered in rebuttal of 
the veteran's lay or other evidence of in-service incurrence 
or aggravation.  Arms v. West, 12 Vet. App. 188, 193-97 
(1999).  

Thus, in a claim for service connection for PTSD, if the 
veteran engaged in combat, his lay statements must be 
accepted, without the need for further corroboration, as 
satisfactory evidence that the claimed events (stressors) 
occurred unless not consistent with service circumstances or 
there is clear and convincing evidence to the contrary.  
Gaines v. West, 11 Vet. App. 353, 357 (1998) (citing Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

When PTSD is claimed as a result of combat stressor(s), there 
must be a specific finding of fact of whether the veteran was 
engaged in combat and, if so, whether the claimed stressor(s) 
is related to combat.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Previously, 38 C.F.R. § 3.304(f) provided that "service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor."  
However, effective March 7, 1997, date of the decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997), and to conform with 
the holding in that decision, 38 C.F.R. § 3.304(f) was 
amended deleting the cited provision and stating instead that 
"[I]f the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor."  However, this change was merely a codification 
of caselaw of the Court and not liberalizing legislation 
within the meaning of Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  VAOGCPREC 11-97 at 1 (when the governing law 
or regulations change during the course of an appeal, the 
most favorable version will be applied). 

The question of whether a veteran was exposed to a stressor 
or stressors during service is a factual determination and VA 
adjudicators are not bound to accept such statements simply 
because treating medical providers or examiners have done so.  
Wood v. Derwinski, 1 Vet. App. 190 (1991) [Wood I] (affirmed 
on reconsideration, 1 Vet. App. 406 (1991) [Wood II]; Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  

"[T]he absence of an official notation of diagnosis or 
treatment [in the service medical records of a claimed 
combat-related disability] may not be used by VA to rebut by 
clear and convincing evidence at the merits-adjudication 
stage.  Rather, only an affirmative finding [sic] (including 
silence where a record purports to report on the existence of 
a particular condition or problem area) may be used as part 
of the clear and convincing evidence necessary" for 
rebuttal.  Arms v. West, 12 Vet. App. 188, 193-97 (1999).  

Background

The RO's search has not produced all of the veteran's service 
medical records.  Those which are available are negative for 
psychiatric disability except that in a medical history 
questionnaire in October 1979 the veteran reported having or 
having had depression or excessive worrying (and this was 
apparently related to the marital problems which had led to 
his having been absent without leave and his subsequent court 
marital and discharge from service).  However, a psychiatric 
evaluation in October 1979 was negative.  

On file are records of treatment and evaluation of the 
veteran at the Peace River Center for Personal Development 
from 1987 to 1989 and from 1996 to 1997.  He had been 
referred to that facility by a Veteran's Center.  In August 
1987, it was noted that he had pled guilty to aggravated 
assault charges.  It was reported that he admitted suffering 
from PTSD which manifested itself in an overall negative view 
of society and limited periods of depression.  Psychological 
testing in August 1987 noted that it was common for Vietnam 
veterans to experience post-traumatic delayed stress syndrome 
which was characterized by episodic depression, poor impulse 
control, superficial relationships, and general 
suspiciousness of authority figures.  The veteran's poor 
impulse control was more a product of his heightened energy 
level than PTSD but, nevertheless, his appropriate treatment 
was in a group that dealt with delayed stress syndrome.  

Records from the Peace River Center for Personal Development 
also reflect that in October 1988 it was reported that the 
veteran had occasional problems with impulse control and 
other PTSD manifestations.  The diagnosis was PTSD.  In 
August 1989, it was reported that he had flashbacks, 
nightmares, and difficulty with relationships.  The diagnosis 
was PTSD.  In December 1990 it was noted that he was in 
individual and group therapy for PTSD readjustment.   

On VA psychiatric examination in September 1995 the veteran 
reported that his main problem was in maintaining 
relationships.  He had been married four times but it was 
very difficult for him to get close to anyone, and this had 
also been the case prior to being in combat.  He described 
himself as being independent and always avoiding social 
situations.  He enjoyed being in activities that had an 
element of danger, such as flying planes, scuba diving, and 
sky diving.  He did have some very close friends and most of 
them were combat veterans.  He stated that he did not have 
any problems with nightmares and did not avoid activities of 
any sort.  He stated that his service in Vietnam had been 
enjoyable and he did not have any problems with his having 
been shot down in Vietnam.  He did not particularly like 
being in crowds but this had always been the case.  He had 
some problems with outbursts of anger, especially towards his 
son, but he denied having any problem with irritability or 
depression.  His sleep was good, except for some problems 
with his back.  

The veteran also reported that when he did think of having 
been shot down in Vietnam, when one of the co-pilots was 
killed, he felt somewhat guilty since he felt that he should 
have done more.  However, it was also reported that he had no 
problems with this and it had not effected him significantly.  
He related that his past treatment in Vietnam group therapy 
had not been especially helpful but it had been supportive.  
He related that in 1978 (during service) he had seen a 
psychiatrist because of some marital problems and he had had 
some marital counseling.  He had never been hospitalized for 
psychiatric purposes or taken psychiatric medication.  During 
his separation from his wife, he had had some problems with 
depression and suicidal thoughts.  He currently enjoyed 
working with his co-workers.  

After a mental status examination, it was stated that 
although the veteran at times had feelings of guilt and had 
had some problems with relationships, with the latter 
appearing to have been a chronic problem prior to service and 
might be associated with a personality problem, he did not 
meet the criteria for PTSD or other Axis I diagnosis.  The 
Axis II diagnosis was some mixed personality traits.  

In a February 1997 letter from Joe Glossick, MA, it was 
reported that the veteran's diagnosis was PTSD.  In a June 
1997, he reported that the veteran's PTSD was atypical in 
that his past combat experiences had not caused stress but, 
rather, he was proud of his accomplishments and saw his past 
combat experiences as the highlight of his life.  After 
service he had displayed inappropriate behavior, once firing 
a weapon into an occupied dwelling and on other occasion he 
had fired a weapon into a vehicle.  

VA outpatient treatment (VAOPT) records reflect that in June 
1997 the veteran was seeking compensation for what he 
believed was PTSD but his history revealed a pattern of 
behavior more consistent with an intermittent explosive 
disorder.  There was some consideration of paranoid or anti-
social personality features but an Axis II diagnosis was 
deferred due to an inadequate history and time spent with the 
patient.  In July 1997 it was noted that the veteran felt 
that the failure to diagnosis PTSD at the time of the 1995 VA 
psychiatric examination constituted a misdiagnosis.  

Analysis

Because the Board, as did the RO, concedes that the veteran 
participated in combat, in light of his receipt of combat 
citations and acceptable lay evidence of combat stressors, 
there is no need to fulfill the request for remand of the 
case for verification of the veteran's inservice combat 
stressors.  Thus, the existence of his inservice combat 
stressors must be accepted since there is no clear and 
convincing evidence to the contrary.  

The essence of this case hinges on whether there is a clear 
diagnosis of PTSD.  The VA psychiatric examination in 1995 
found that the veteran did not meet the criteria for a 
diagnosis of PTSD.  However, there is no evidence that the 
claim file was available for review at that time and, it is 
significant to note that there is no indication that the 
extensive records of the Peace River Center were reviewed.  
The VA examination in 1995 did not address whether the 
veteran had atypical PTSD, as was determined at the Peace 
River Center where the veteran had been treated and evaluated 
over many years.  That private facility rendered diagnoses of 
PTSD on numerous occasions.  While there is also a suggestion 
in the clinical evidence that the veteran may have a 
concomitant personality disorder, there is nothing which 
suggests that PTSD may not also co-exist with a personality 
disorder.  

Moreover, reasonably interpreted, the records from the Peace 
River Center reflect that the veteran's PTSD is related to 
his inservice combat, establishing the required medical 
nexus.  Thus, the criteria for a well grounded claim for 
service connection for PTSD have been met and since there is 
no rebuttal evidence as to the existence of combat stressors, 
service connection for PTSD is warranted.  

The Board must determine whether the weight of the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Since there is no 
clear and convincing rebuttal evidence, and with resolution 
of doubt in favor of the veteran, service connection for 
PTSD is warranted.  This grant nullifies the request for a 
more comprehensive VA psychiatric examination.  



ORDER

The veteran has submitted a well grounded claim and the claim 
for service connection for PTSD is granted.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

